Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 1 recites “the connection member” and Examiner suggests --the at least one connection member-- in order to use consistent terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites “double-hook-sided touch fasteners” and it is unclear what this means. What is a “touch fastener” and what does “double-hook-sided” mean? For purposes of examination, this has been interpreted to be a pair of hook-and-loop fasteners such as Velcro.
Claim 9, line 2 recites “industrial foam” and it is unclear what types of foam would be considered “industrial.” For purposes of examination, this has been interpreted to be any foam.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caforio (8,713,733).
Regarding claim 1, Caforio discloses an adjustable massage seat (modular seat in Fig. 3; note that “massage” is merely a recitation of purpose of intended use in the preamble and thus, not considered a limitation. See MPEP 2111.02(II)), comprising: a seat (base plate 10 and modular block 20 form a seat bottom, see Fig. 1B, Fig. 3) comprising a first connection layer (coupling means 22, Fig. 1B) laid thereon (provided on the top surface of the modular block 20, see Fig. 1B and col. 4, lines 52-56); and at least one massage knob (modular blocks 30a-30d, Fig. 1C. This reads on the Merriam-Webster definition of knob as “rounded protuberance: lump” because it protrudes outwardly via rounded slopes to form a lump. Furthermore, this protruding block 30 is configured to apply pressure to a user’s body and thus reads on the intended use of massage) comprising at least one connection member disposed 5thereon (modular block(s) 30a-30d, are each provided with coupling means on their bottom surface, see col. 5, lines 38-43), wherein the at least one massage knob (30a-30d) is freely connected (the user is able to freely select which modular block(s) 30a-30d to attach via the coupling means, see col. 8, lines 28-37) to the first connection layer (coupling means 22, Fig. 1B) by the at least one connection member (see col. 4, lines 54-62).  
Regarding claim 2, Caforio discloses wherein the at least one massage knob (30a-30d) is a wavy massage knob (the blocks 30a-30d, Fig. 1C rise in a curved manner similar to a cresting wave shape).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Jay (5,018,790).
Regarding claim  103, Caforio discloses wherein the connection member is a male and/or female fastener tapes (col. 4, lines 58-60), but is silent regarding double-hook-sided touch fasteners. However, this would appear to be a substantially functional equivalent to the male and female fastener tapes.
Jay teaches a related modular cushion (Fig. 1) wherein massage knobs (supports 22, 23, 29, 34, Fig. 1) include a connection member as double-hook-sided touch fasteners (Velcro fasteners 41, Fig. 1; as best understood, Velcro reads on this limitation because it includes a pair of hook and loop fasteners, see col. 2, lines 61-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the male and female fastener tapes of Caforio to be substituted with a pair of Velcro fasteners as taught by Jay because this is a simple substitution of one known repeatedly detachable fastening means for another known repeatedly detachable fastening means, and would provide an expected result that the massage knobs can be easily detached and re-attached to the seat.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Struble et al. (3,318,632).
Regarding claim 4, Caforio is silent regarding wherein the first connection layer is a velvet connection layer, a non-woven fabric connection layer, or a linen connection layer.  
Struble teaches a related seat unit (seatback 10 with head rest 11, Fig. 1) with a detachable element (cover 14, Fig. 1) having a first connection layer that is a non-woven fabric connection layer (attachment means 15 with non-woven material 17, Fig. 1, see col. 2, lines 39-46). The non-woven fabric (17) is able to assure engagement of hooks with ribs by simply pressing the connection layer against pile fabric (see col. 2, lines 45-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first connection layer of Caforio to be substituted with the non-woven fabric connection layer as taught by Struble, because this is a simple substitution of one known repeatedly detachable fastening means for another known repeatedly detachable fastening means, and would provide an expected result that the massage knobs can be easily detached and re-attached to the seat by simply pressing the attachment means together.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Rosen et al. (4,005,703).
Regarding claim  155, Caforio is silent regarding wherein the seat further comprises a vibration device disposed therein.  
Rosen teaches a vibratory therapeutic cushion (Figs.4a-4b) comprising a vibration device (vibrator unit in Fig. 1a) disposed in the seat (see Figs. 4a-4b, the seat includes vibrator units with a mechanical excitation plates 4, 8, and casing 13). The vibrators are operable by user-selected pulsation frequency and magnitude so as to provide varying degrees of vibratory penetration into the body, as desired (see col. 1, lines 40-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Caforio to include at least one adjustable vibration device disposed therein as taught by Rosen so the user can apply vibrations of varying intensity to massage the body and promote relaxation, as desired.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Su (2019/0029908).
Regarding claim 6, Caforio discloses wherein the at least one massage knob comprises a main body (the material of the modules 30a-30d), but is silent regarding a second connection layer enclosing the main body.  
Su teaches a related massaging knob with a main body (body 100, Fig. 1) that may be selectively mounted on a piece of furniture (see the last sentence of the Abstract, see Figs. 25-26), and including a second connection layer (heating wrapper 500, Figs. 9-10) enclosing the main body (wrapped around the main body, see Fig. 10). The second connection layer (wrapper 500) is able to hold heat and gradually release the heat over a long period of time (see the penultimate sentence of [0033]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one massage knob of Caforio to be enclosed by a second connection layer as taught by Su so that the massage knob can be wrapped by a heating wrapper to provide thermal therapy over a long period of time and promote relaxation of the user, if desired.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Su (2019/0029908) as applied to claim 6 above, and further in view of Deem (2017/0087051).
Regarding claim 7, the modified Caforio/Su device is silent regarding wherein the main body of the at least 20one massage knob comprises a vibration device disposed therein.  
Deem teaches a related massage device (Fig. 1) for reducing stress (see the first sentence of [0007]), the device including a massage knob (stress cone 10, Fig. 1) with a vibration device (vibrating motor 20, Fig. 2) disposed in the main body (in hollow core 18, Fig. 2). The vibration device may be activated to increase the massaging ability of the massage knob (see the last two sentences of [0033]), relaxing tight muscles (see last three sentences of [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one massage knob of Caforio/Su to have a main body with a vibration device disposed therein as taught by Deem because this will allow a user to selectively turn on/off vibration and help promote a massage for muscle relaxation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Su (2019/0029908) as applied to claim 6 above, and further in view of DeCarlo et al. (6,409,748).
Regarding claim 8, the modified Caforio/Su device discloses a plurality of heating pads (each individual pocket 501 in Fig. 9 of Su is a heating pad; see the second sentence of [0033]) disposed around the main body (100, Figs. 9-10 of Su) and 25between the second connection layer (each pocket 501 is formed between the fabric of the second connection layer 500 of Su).  
The modified Caforio/Su device is silent regarding the at least one massage knob comprises a heating device disposed in the main body thereof and connected to the heating pads and configured to control the plurality of heating pads to heat.
DeCarlo teaches a related heating device (electrical heating coils 18, Fig. 3C) disposed in a main body (padding 17, Fig. 3C) and connected to a heating pad (gel pack member 12, Fig. 3B-3C) and configured to control the heating pad to heat (see col. 1, lines 46-54). The heating device allows the heating pad (12) to reach a predetermined temperature, and permits maintenance of the predetermined temperature (see col. 1, lines 46-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Caforio/Su to include a heating device such as electrical heating coils as taught by DeCarlo so a predetermined heating temperature can be maintained for a greater length of time than if the plurality of heating pads were just microwaved. The heat from the heating device would thus be able to be transmitted to the user via the plurality of heating pads (pockets 501 of Su).
Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Su (2019/0029908) as applied to claim 6 above, and further in view of Saro et al. (5,448,790).
Regarding claim 9, the modified Caforio/Su device discloses wherein the main body may be made of various materials (see col. 3, lines 34-35 of Caforio; see the first sentence of [0032] of Su), but does not specifically disclose an industrial foam.  
Saro teaches a related seat device (Fig. 17) with Velcro (hook/loop strips 24, Fig. 2) detachable cushions (cushions 90a, Figs. 15-17) that are suitable for maintaining the body in a symmetrical and customized aligned position (see col. 2, lines 47-48). The cushions have a main body made of industrial foam (high-density urethane foam inner core, see col. 6, lines 45-48). The industrial foam taught by Saro is waterproof, washable, breathable and allows bending under an applied force (see col. 6, lines 45-51).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the main body of Caforio/Su to be an industrial foam with a fabric cover as taught by Saro because this material provides an expected result of a high-density cushioning effect to provide support to a seated patient, and would be waterproof, washable, breathable, etc.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caforio (8,713,733) in view of Su (2019/0029908) as applied to claim 6 above, and further in view of Struble et al. (3,318,632).
Regarding claim 10, the modified Caforio/Su device is silent regarding wherein the second connection layer is a velvet connection layer, a non-woven fabric connection layer or a linen connection 8layer.
Struble teaches a related seat unit (seatback 10 with head rest 11, Fig. 1) with a detachable element (cover 14, Fig. 1) having a connection layer that is a non-woven fabric connection layer (attachment means 15 with non-woven material 17, Fig. 1, see col. 2, lines 39-46). The non-woven fabric (17) is able to assure engagement of hooks with ribs by simply pressing the connection layer against pile fabric (see col. 2, lines 45-52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Velcro (502, Fig. 9 of Su) in the second connection layer of Caforio/Su to be substituted with a non-woven fabric connection layer as taught by Struble, because this is a simple substitution of one known repeatedly detachable fastening means for another known repeatedly detachable fastening means, and would provide an expected result that the heating wrapper can be easily detached and re-attached to enclose the main body by simply pressing the attachment means together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker (2,777,440) discloses a related main body for massaging, that is enclosed by a second connection layer. Radke et al. (3,279,849) discloses a related seat with Velcro attachments to adjust positioning of a main body. Kalina et al. (2005/0131462) discloses a related massaging knob with a main body that has a cavity to receive a heating device. Wang et al. (2002/0068888) discloses a related massage knob that is attachable by Velcro to a seat. Gavoni (2013/0237886) discloses a related massage device with massage knobs and Velcro fasteners. Sargent (2006/0142675) discloses a related massage device with massage knobs that include a vibratory massager, and are positioned via Velcro attachment. Shin (2004/0147959) discloses a massage support with massage knobs that are attachable to the support via Velcro. Johnson (4,974,582) discloses a related massage support with massage knobs that are attachable to the support via Velcro, and enclosed by the support. Chung (10,512,580) discloses a related modular cushion device for massage. Jay et al. (5,149,173) discloses a related modular cushion device with Velcro. Priester III et al. (6,047,420) discloses a related modular cushion device with Velcro. Ramos (5,820,573) discloses a related modular cushion device for massaging. Rainbow (4,126,129) discloses a related massaging knob that is attached by Velcro fastener to a support. Isaacson (4,479,495) discloses a related massaging knob that is attached by Velcro fastener to a support. Sher (5,367,730) discloses a related cushioning support that has the cushions selectively placed via Velcro fasteners. Rogers (5,343,876) discloses a related modular pad with Velcro fastening material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785